OPINION AND ORDER
Pursuant to SCR 3.370(6)(7), attorney Steven H. Keeney of Louisville has requested a review of a recommendation by the Board of Governors of the Kentucky Bar Association. The recommendation was to the effect that Keeney should be suspended from the practice of law for 59 days for being in violation of SCR 3.130-1.16(d) for failing to return unearned fees advanced to him by a client, and for being in violation of SCR 3.130-1.3 for failure to exercise diligence and promptness in the representation of a client.
His primary defense is his record and reputation for good character and statements that the charges are unfounded because of a contract that existed between himself and the client. This contract was provided to the client by Keeney’s office in the form of what is called an Engagement Agreement.
The contract clearly states that the client was to advance the sum of $4,000.00 and that the advance would be first applied to costs and then to fees. There is nothing within the record to lead this Court to conclude that the $4,000.00 payment was for prior services rendered or any other purpose but to pursue a civil action against his client’s former employer. There is no evidence to indicate that this task was ever undertaken by Keeney. To further compound his misconduct, Keeney stubbornly refused to return his file to the client on request and maintains he has done nothing to violate the standards of practice.
The Court has fully considered the notice for review and brief filed by counsel for Keeney and the brief for the Kentucky Bar Association.
The recommendation of the Board of Governors of the Kentucky Bar Association that Keeney be suspended from the practice of law for a period of 59 days for violations of SCR 3.130-1.3 and SCR 3.130-1.16(d) is hereby adopted as the decision of this Court.
IT IS ORDERED that
1) Steven H. Keeney shall pay the costs of this action.
2) That Steven H. Keeney is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this order, for a period of 59 days.
All Concur.
ENTERED this 1st day of July, 1993.
/s/ Robert F. Stephens Chief Justice